NO. 12-14-00244-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE ESTATE                               §    APPEAL FROM THE

OF THELMA PAULINE TAYLOR                                  §    COUNTY COURT OF

ERWIN, DECEASED                                           §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
         Appellant’s brief was due on June 22, 2015. However, Appellant did not file a brief on
that date. On June 23, 2015, this court notified Appellant that her brief was past due. Appellant
was warned that the appeal may be dismissed for want of prosecution unless, on or before July 3,
2015, she filed a motion for extension of time to file the brief. See TEX. R. APP. P. 38.8(a)(1),
42.3(c). Appellant also was informed that the motion must include a reasonable explanation for
her failure to timely file her brief and show that Appellee has not suffered significant injury
thereby. See TEX. R. APP. P. 38.8(a)(1).
         To date, Appellant has not filed a brief or a motion for extension of time. Accordingly,
we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             JULY 8, 2015


                                        NO. 12-14-00244-CV


                       IN THE MATTER OF THE ESTATE OF
                   THELMA PAULINE TAYLOR ERWIN, DECEASED


                                   Appeal from the County Court
                        of Henderson County, Texas (Tr.Ct.No. 28-2014)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed for want of prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.